Case 6:13-cr-00013-JCB-JDL Document 476 Filed 09/17/20 Page 1 of 4 PageID #: 1478




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

    UNITED STATES OF AMERICA                           §
                                                       §
                                                       §          CASE NO. 6:13-CR-13-JCB
    vs.                                                §
                                                       §
                                                       §
    LEOVARDO RODRIGUEZ (1)                             §

                            REPORT AND RECOMMENDATION
                        ON REVOCATION OF SUPERVISED RELEASE

          On September 17, 2020, the Court held a final revocation hearing on a Petition for Warrant

  or Summons for Offender under Supervision. The Government was represented by Assistant

  United States Attorney Ryan Locker. Defendant was represented by Assistant Federal Defender

  Matt Millslagle.

                                             Background

          After pleading guilty to the offense of Conspiracy to Possess with Intent to Distribute and

  Distribution of 500 Grams or More of a Mixture or Substance Containing a Detectable Amount of

  Methamphetamine, a Class A felony, Defendant Leovardo Rodriguez was sentenced on October

  28, 2013 by United States District Judge Leonard Davis. The offense carried a statutory maximum

  imprisonment term of life. The guideline imprisonment range, based on a total offense level of 27

  and a criminal history category of I, was 70 to 87 months. Defendant was sentenced to 72 months

  of imprisonment to be followed by a 5-year term of supervised release. Defendant’s supervision

  is subject to the standard conditions of release, plus special conditions to include immigration

  restrictions, a $12,500 fine, financial disclosure, credit restrictions, gambling prohibition, and a

  $100 special assessment. On May 7, 2015, the term of imprisonment was reduced to57 months

  pursuant to 18 U.S.C. § 3582(c)(2).

                                                   1
Case 6:13-cr-00013-JCB-JDL Document 476 Filed 09/17/20 Page 2 of 4 PageID #: 1479




         Defendant completed his term of imprisonment and started his term of supervised release

  on April 14, 2017. The case was re-assigned to United States District Judge J. Campbell Barker

  on July 24, 2020.

                                             Allegations

         In the Petition seeking to revoke Defendant’s supervised release, filed on July 27, 2020,

  United States Probation Officer Ben Sanders alleges that Defendant violated the following

  conditions of supervised release:

          1. Allegation 1 (standard condition 11): The defendant shall notify the probation
             officer within seventy-two hours of being arrested or questioned by a law
             enforcement officer. It is alleged that the Gregg County Sheriff’s Office made
             contact with Defendant on June 29, 2020 in reference to a complaint of Burglary of a
             Vehicle. Defendant was not arrested but he failed to report the contact.

          2. Allegation 2 (special condition): As a condition of supervised release, immediately
             upon release from confinement, you shall be surrendered to a duty authorized
             immigration official for deportation proceedings in accordance with the
             established procedures provided by the Immigration and Nationality Act, 8
             U.S.C. § 1101, et seq. If ordered deported, the defendant shall remain outside of
             the United States. In the event the defendant is not deported, or for any reason
             re-enters the country after having been deported, the defendant shall comply
             with all conditions of supervised release, to include reporting to the nearest
             United States Probation Office within 72 hours of release by immigration officials
             or re-entry into the country. It is alleged that Defendant failed to remain outside the
             United States and has not reported to the nearest U.S. Probation Office upon his
             reentry.


                                          Applicable Law

         According to 18 U.S.C. § 3583(e)(3), the Court may revoke the term of supervised release

  and require a Defendant to serve in prison all or part of the term of supervised release without

  credit for the time previously served under supervision, if it finds by a preponderance of the

  evidence that Defendant violated a term of supervised release. Supervised release shall be revoked

  upon a finding of a Grade A or B supervised release violation. U.S.S.G. § 7B1.3(a)(1). In the

  present case, Defendant’s original offense of conviction was a Class A felony. Accordingly, the

                                                  2
Case 6:13-cr-00013-JCB-JDL Document 476 Filed 09/17/20 Page 3 of 4 PageID #: 1480




  maximum imprisonment sentence that may be imposed is 5 years of imprisonment. 18 U.S.C. §

  3583(e).

          Under the Sentencing Guidelines, which are non-binding, 1 if the Court finds by a

  preponderance of the evidence that Defendant violated his conditions of supervised release as

  alleged in the petition, he is guilty of a Grade C violation. U.S.S.G. § 7B1.1(a). Defendant’s

  original criminal history category was I. The guidelines provide that Defendant’s guideline range

  for a Grade C violation is 3 to 9 months of imprisonment.

                                                      Hearing

          On September 17, 2020, Defendant appeared for a final revocation hearing. Assistant

  United States Attorney Ryan Locker announced that Defendant and the Government reached an

  agreement for Defendant to enter a plea of true to Allegation 1 of the petition and to jointly request

  a sentence of 6 months of imprisonment with no further supervised release. After the Court

  explained to Defendant his right to a revocation hearing, he waived his right to a revocation hearing

  and entered a plea of “true” to Allegation 1 of the petition. Defendant requested a recommendation

  for designation at FCI Texarkana.

                                           Findings and Conclusions

          I find that Defendant is competent and that his plea and waiver of the revocation hearing

  was knowingly and voluntarily made. I accept Defendant’s plea and find by a preponderance of

  the evidence that Allegation 1 of the petition is true. Defendant is guilty of a Grade C supervised

  release violation. I further find and conclude that Defendant’s term of supervised release should



  1
   The United States Sentencing Guidelines as applied to revocations of supervised release “have always been non-
  binding, advisory guides to district courts in supervised release revocation proceedings.” United States v. Brown,
  122 Fed.Appx. 648, 2005 WL 518704, slip op. p.1 (citing United States v. Davis, 53 F.3d 638, 642 (5th Cir. 1995));
  see also United States v. Mathena, 23 F.3d 87 (5th Cir. 1994) (policy statements contained in Chapter 7 of the
  Sentencing Guidelines applicable to sentencing a defendant upon revocation of supervised release are advisory
  only.).

                                                           3
Case 6:13-cr-00013-JCB-JDL Document 476 Filed 09/17/20 Page 4 of 4 PageID #: 1481




  be revoked and that he should be sentenced to 6 months of imprisonment with no further supervised

  release. Any criminal history monetary penalties previously ordered in the final judgment should

  be imposed in this revocation, with all payments collected credited towards outstanding balances.

                                     RECOMMENDATION

         In light of the foregoing, it is recommended that Defendant’s plea of true to Allegation 1

  of the petition be ACCEPTED and that Defendant’s term of supervised release be REVOKED.

  It is further recommended that Defendant be sentenced to 6 months of imprisonment with no

  further supervised release. Any criminal monetary penalties previously ordered in the final

  judgment should be imposed in this revocation, with all payments collected credited towards

  outstanding balances.

         Before the conclusion of the hearing, the undersigned announced the foregoing

  recommendation and notified Defendant of his right to object to this Report and Recommendation

  and to be present and allocute before being sentenced by the Court. Defendant waived those rights

  and executed a written waiver in open court. The Government also waived its right to object to

  the Report and Recommendation. It is therefore recommended that the Court revoke Defendant’s

  supervised release and enter a Judgment and Commitment for him to be sentenced to 6 months of

  imprisonment with no further supervised release.


            So ORDERED and SIGNED this 17th day of September, 2020.




                                                  4
